Kupferman, J., dissents in a memorandum as follows:
It seems to be a going ploy to attempt to shift the blame to someone else in a suicide situation (cf., Martin v Hacker, 83 NY2d 1).
The postulate by William Shakespeare, in "Julius Caesar”, that the fault is "in ourselves” is attempted to be avoided in litigation such as this.
I dissent and would reverse and grant the defendants’ cross-motion for summary judgment dismissing the complaint.
As the majority points out, the plaintiffs decedent was clearly suicidal. Nothing the defendants did or could have done would have changed that.
He committed suicide while in the company of his girlfriend and in his parents’ apartment. If he had been put under restraint in the defendant hospital, it would only have been temporary. He had already been in and out of care.
As we said in Tarter v Schildkraut (151 AD2d 414, 416, lv denied 74 NY2d 616), "we do not believe the jury could properly have inferred that reasonable security measures would have deterred the act of violence which was committed here.”
It is too far a reach exceeding any grasp (see, "Andrea del Sarto” by Robert Browning) to find a causal connection between the hospital discharge and "decedent’s depression— caused suicide” (cf., Martin v Hacker, supra).